Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a Final action in reply to the request for 15018623 amendment filed on 12/07/2020.
Claims 1, 8, and 15 are amended
Claim 1 – 20 are currently pending and have been examined.

Response to Arguments
Response to 103
The examiner states that the applicants arguments is not persuasive, the examiner points to para. 0285 and 0391 in regards to a score to determine the likelihood of users to cluster in to profiles and market an offer. (para. 393). The examiner states that para. 0391 and 0393 disclose of scores used to determine the likelihood of purchases with relation to profiles wherein clusters and transaction information influence are used together to provide benefits and offers to consumers to provide relevancy and is therefore a relevance of measure to the merchant offer.

The examiner additionally states that merchant defines rules to provide offers of which are targeted based on transaction data and spending behaviors and offer rules are partially based on the values in a transaction data and transaction profile as stated in para. 0393. Additionally, the embodiments can be used in combination of various features as described throughout the disclosure at least as mentioned in para. 0496.

Claim Rejections - 35 USC § 103


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3 – 15, 17 – 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PG PUBS 20120066062 – Yoder et al. hereinafter YODER 

Regarding Claims 1, 8, and 15:
YODER discloses:
receiving, by an information kiosk(kiosk, 0461) and via an identity reader(magnetic strip reader, para. 0412), identifier information from a consumer for the consumer (read account information, 0412) to  obtain an merchant offer (offer, para. 0115) that is applied to purchase transaction(statement credit, 0115) at a later time (confirmed redeemable based on successful settlement, para. 0212) ;  
determining, by the information kiosk(kiosk, para. 0461),  a consumer relevance value (score, para. 0285 and 391, 393) for the merchant offer (advertisements, para. 0304) based on the transaction history data (relevant variables, para. 0248 and score, para. 0285, 391 and 393) associated with the consumer; wherein the consumer relevance value is a measure of relevance of the merchant offer to the consumer (score, para. 0285 and 391, 393)
determining, by the information kiosk(kiosk, para. 0461), criteria of a merchant (rules, para. 0204), the criteria corresponding to permissions(permission, para. 0147 and 0406) for availing (target, para. 0035) a consumer(user, para. 0036) to the merchant offer((advertisement, para. 
retrieving, by the information kiosk(kiosk, para. 0461), the merchant offer from an offer database (database, para. 0242) based on the adjusted(adjust, para. 0363) consumer relevance value (score, para. 0285 and 391, 393) associated with a consumer profile(profile, para. 0258, 0300) and the criteria of the merchant(rules, para. 0204); 
determining, by the information kiosk(kiosk para. 0461), display instructions (triggers, presentation para. 0267, 0397) for the merchant offer(offer rules, para. 0202) , the display instructions (triggers, para. 0267) being determined in accordance with the permissions (permission, para. 0147 and 0406) of the merchant offer(advertisement, para. 0035) and social data(social networking, para. 0300)  available on a network (network, para. 0300) associated with the merchant (rules, para. 0204)
displaying (triggers, para. 0267), by the information kiosk(kiosk, 0461), the merchant offer in accordance with the determined display instructions(triggers, presentation para. 0267, 0397) at the later time.(confirmed redeemable based on successful settlement, para. 0212)  

 YODER does not explicitly disclose of Information kiosk with an identity reader.  However, YODER does disclose a point of sale terminal, automated teller machines, electronic kiosks, and self-assisted checkout terminals wherein the terminal includes a reader (para. 0435) that is described as a reader such that the reader includes a magnetic strip reader, RFID or NFC reader to determine identification.  Therefore it would be obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) that YODER would be capable of having an information kiosk that includes an identity reader that would be capable of determining identification information via a reader input at a kiosk.

Regarding Claim 3 and 17:
YODER discloses the limitations in claim 1
further comprising generating, by the information kiosk and based on a plurality of adjusted (adjusted para.0250) consumer relevance values(relevance variables para. 0248 and score, para. 0285 and 391, 393), a ranked list of merchant offers(rank, para. 0249)  comprising a highest(high, para. 0250) range of consumer relevance values.(variable para. 0248 and (score, para. 0285 and 391, 393)

Regarding Claim 4 and 18:
YODER discloses the limitations in claim 1
wherein the identifier information is at least one of a digital token, transaction history data, (transaction history, para. 0244) or a consumer device (account identification device, para. 0084). (See ref at least at para. 0063, 0244)

Regarding Claim 5 and 19:
YODER discloses the limitations in claim 1
further comprising authenticating, by the information kiosk (kiosk, para. 0461) via the identity reader, the consumer presenting the identifier information (account information magnetic strip, para. 0412) to the information kiosk.  (para. 0415)

Regarding Claim 6, 13 and 20:
YODER discloses the limitations in claim 1
wherein the identity reader is at least one of a payment reader (magnetic strip reader, para. 0412), a near field communication device, (NFC, para. 0436) or a biometric scanner.  

Regarding Claim 7, and 14:
YODER discloses the limitations in claim 6:
wherein the social data (social networking, para. 0033) is obtained by analyzing broadcast data (activities, para. 0033) from the consumer.  

Regarding Claim 9:
YODER discloses the limitations in claim 1
YODER discloses:
wherein the criteria include at least one of rewarding existing loyal consumers, acquiring new consumers (new customers, para. 0048), type of day, time of day(time of day, para. 0080), distance from the merchant to the consumer (distance to merchant, para. 0241), a preference of the consumer(preferences, para. 0305) or feedback about the merchant by the consumer

Regarding Claim 10:
YODER discloses the limitations in claim 9
YODER discloses:
identifying, by the information kiosk and via an identification database, the consumer profile associated with the identifier information; (account profile, para. 0395)
retrieving, by the information kiosk(kiosk, para. 0461) and via a transaction database, the transaction history data (history, 0311)associated with the consumer profile (account, para. 0311) of the consumer; 
wherein the information kiosk (kiosk, para. 0461) comprises a processor (processor, para. 0424), a tangible non-transitory memory, a network interface, a display,(display para. 0438) and the identity reader(magnetic strip reader, para. 0436); and 
analyzing(analytical engine, para. 0298), by the information kiosk (kiosk para. 0461) and via a collaborative scoring algorithm of a scoring system(Scoring, para. 0285), the transaction history data (transaction, para. 0285)

Regarding Claim 11:
YODER discloses the limitations in claim 10
YODER discloses:
monitoring(monitor, para. 0378), by the information kiosk (kiosk, para. 0461), real time information (real-time, para. 0313) about the consumer; 
analyzing(analytics, para. 0190), by the information kiosk(kiosk, para. 0461), the real time information(real-time, para. 0195) about the consumer;  5 4849-1591-2609Serial No.: 15/018,623 Docket No.: 11655.16600 / AXP-020-US21 
adjusting(adjusting, para. 0250), by the information kiosk(kiosk, para. 0461), the consumer relevance value (relevance variables, para. 0248, score, para. 0285 and 391, 393) based on the analyzing the real time information about the consumer to create an adjusted consumer relevance value; and 
retrieving, by the information kiosk(kiosk, para. 0461), the merchant offer from the offer (messages, para. 0257)database based on the adjusted(adjusting, para. 0250) consumer relevance value (relevance variables, para. 0248, score, para. 0285 and 391, 393)

Regarding Claim 12:
YODER discloses the limitations in claim 11
YODER discloses:
ranking,(ranking, para. 0267) by the information kiosk, the merchant offer (messages, para. 0267) based on the social data (social, para. 0300) satisfying the criteria of the merchant; and transmitting, by the information kiosk and via the display, the ranking(ranking, para. 0267) onto the display(graphical representation of the triggers to be selected, para. 0267) in the information kiosk(kiosk, para. 0461)

Claims 2 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PG PUBS 20120066062 – Yoder et al. hereinafter YODER in further view of US PG Pub 20120271691 – Hammad et al hereinafter as HAMMAD

Regarding Claim 2 and 16:
YODER discloses the limitations above in claim 1:
YODER discloses:
2. The method of claim 1, further comprising analyzing, by the information kiosk and via a collaborative scoring algorithm of a scoring system (scoring, para. 0285), and the transaction history data, wherein the collaborative scoring algorithm receives as an input of: the transaction history data associated with the consumer (See ref at least at para.  363), a demographic of the consumer(See ref at least at para. 0048) , the consumer profile(see ref at least at para. 0040), a type of transaction account(See ref at least at para. 0241), the transaction account 3711655.16600 22982329associated with the consumer(See ref at 
YODER does not disclose:
Consumer feedback
Hammad teaches:
Consumer feedback (Comments,  para. 0365)
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine YODER with HAMMAD because HAMMAD also teaches of relevance algorithms with varying inputs such as consumer feedback and YODER would further benefit in order to further tailor offers and improve targeting models to consumers (YODER - para. 0377) Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Conclusion                 
  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/A.H.T/Examiner, Art Unit 3681       


/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681